9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to communication filed on6/4/2020,  electing invention I, claims 1-10, and withdrawing claims 11-20 without traverse.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2020 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US9, 963,037)
With respect to claim 1, Kim et al teach a deposition mask comprising: a metal mask body”401” in which a deposition opening is defined; and a coating layer”402”. Kim et al teach aluminum oxide “507” as a deposition layer outside of metal mask an outer surface of the metal mask body (fig.5).  But Kim et al do not teach aluminum oxynitride.
With respect to claim 4, Kim et al do not teach the deposition mask, wherein the aluminum oxynitride of the coating layer which is on the outer surface of the metal mask body comprises aluminum oxide and aluminum nitride which are covalently bonded with each other. (Fig.4 and col.7, lines 54-63).  
With respect to claim 5, Kim et al teach the deposition mask”401”, wherein the metal mask body comprises: the outer surface comprising an upper surface and a lower surface which is opposite to the upper surface, and an inner wall extending between the upper surface and the lower surface, the inner wall defining the deposition opening”405”, and the coating layer””406,407,408” which comprises the aluminum oxide and is on the outer surface of the metal mask body”401”, comprises an upper coating layer covering the upper surface of the metal mask body, a lower coating layer”402” covering the lower surface of the metal mask body, and an inner coating layer covering the inner wall of the metal mask body. (Fig.4 and col.7, lines 54-63).  But  Kim et al do not teach aluminum oxynitride
With respect to claim 6, Kim et al teach the deposition mask, wherein the metal mask body
Comprises iron and nickel. (Co.8, lines 4-10)
With respect to claim 7, Kim et al teach the deposition mask”401”, wherein the metal mask body
Comprises an alloy of iron and nickel, alternatively called stainless steel (col.8, lines 4-10).
With respect to claim 8, Kim et al do not teach the deposition mask, wherein within the metal mask body, the alloy of iron and nickel includes nickel in a range of about 30 wt% to about 40
wt% with respect to a total of 100 wt% for the metal mask body. Fig.4 and col.7, lines 54-63).  However the choice of choosing nickel percentage would have been obvious under routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.5, A section II   . Also prima facie 
With respect to claim 9, Kim et al do not teach  the deposition mask wherein the coating layer which comprises the aluminum oxynitride and is on the outer surface of the metal mask body contacts the metal mask body”402”. Fig.4 and col.7, lines 54-63).  
With respect to claim 10, Kim et al teach the deposition mask, wherein a thickness of the coating layer which comprises the aluminum oxide and is on the outer surface of the metal mask body is about 0.1 micrometer to about 10 micrometers(see col.8, lines 33-38) . But does not teach aluminum oxynitride.
With respect to claims 1, 4, 5, 9, 10 Kim et al teach aluminum oxide “507” as a deposition layer outside of metal mask an outer surface of the metal mask body (fig.5).  Kim et al teach aluminum oxynitride”312” as a coating layer on substrate.(see fig.3, col.5. lines 6-10). It would have been obvious to one of ordinary skill in the art to use aluminum oxynitride in place of aluminum oxide “507” as shown in fig. 5 for the benefit AlON high density layer.
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “ the deposition mask, wherein the aluminum oxynitride of the coating layer which is on the outer surface of the metal mask body is represented by AINx:(Al203)1-« (x = 0.1 - 0.9) further limiting, wherein the x is 0.5.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art teach coating or depositing materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon –Fri from 8 am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





3333